DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…., an index indicating a larger value as deterioration of the secondary battery progresses less and to display a maximum value of the index until a predetermined condition has been satisfied.”
It is not clear what all is meant and encompassed bv the phrases, “a larger value” and “progresses lesser”.  That is the claimed, “a larger value” is larger in comparison to what.  Also the claimed, “progresses less” is less in comparison to what?
How does the “battery progresses less”?  does it have wheels or legs to make a progress?
	The rejection of claim 1 applies to the rejection of claim 6 because claim 6 has similar deficiencies as claim 1 for reciting the phrases, “….smaller value” and “progresses less”.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are as follows: 
Claim 1 recites,  “…., an index indicating a larger value as deterioration of the secondary battery progresses less and to display a maximum value of the index until a predetermined condition has been satisfied.”
The phrases appear to be incomplete phrases for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  That is the claimed, “a larger value” is not compared with another element to determine which larger or smaller.  Also the claimed, “progresses less” is not compared with other elements to determine which one is less in comparison to the other.
	The rejection of claim 1 applies to the rejection of claim 6 because claim 6 has similar deficiencies as claim 1 for reciting the phrases, “….smaller value” and “progresses less”.
	The rest of the claims are rejected from depending on a rejected claim.


Conclusion
The prior art US 20090040033, US 20180050601 made of record and not relied upon is considered pertinent to applicant's disclosure. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664